 

 

 

TEAM HENRY ENTERPRISES, LLC
- 1003 48th Street = Newport

#28) News, VA 23607 Phone; SUBCONTRACT PO#: 5009-2490003
ae oe £1757)686-4460
‘urrawierssiis Pax: (757483-3823

 
 

 

 

 

 

 

 

 

 

 

TO: Hallmark [ron Works DATE: July 20, 2017
8399 Paris St. CONTRACT #: W912BU-15-D-002 1-0003
Newington VA 22122 JOB A: 249-0003
(703)550-9560 JOB NAME: Design and Instali Elevator Gaithersburg. MD
LOCATION: Gaithersburg, MD
ATTENTION: Patti Layne PROJ. MANAGER : Sherman Holland

 

 

Contractor must conform with any and all National, State and Local Codes and is to meet all construction requrements.
Also, contractor is 10 have a license and is to receive all mspections necessary by code.

SCOPE OF WORK
Work includes, but is not limited to, providing all labor, materials, equipment, tools, and services required to provide the complete Scope of Work:
1) Subcontractor shall Furnish and erect:

a. Elevator sump pit grate

b. Elevator hoist beam

c. Steel bar joists

d. | 4% x 2 ga type “B” galvanized roof deck

2) Subcontractor will furnish and deliver:

a. Anchor bolts, bearing plates, masonry bearing beam lintels, galvanized lintel angles

3) Exhibit A- Proposal dated: 6/20/17. 3) Exhibit B-Subcontract Invoicing Procedures Manual.

General Scope of Work: 1) Equipment, Taxes, Licenses, Insurances. Supervision, Materials and Labor: Provide all required equipment, taxes, licenses, fees,
insurances, supervision, permits, rigging, materials and labor to accomplish this scope of work in accordance with the contract documents.

Subcantract Start Date: N/A Subcantruct Complerian Date: N/A

 

PRICE
$28,746.00

 

Prive inchudes all appliceble
faxes. fers and charges as requirod.1o
do the shove sald scope of work Contre!
Payments shail not escond (he satonnt

  
   

 

 

 

 

: xt aad fe : of the purchase oder foram reason.
Hee ck: ule Hie Ghaaiona teivace apni tiemiae TEAM HENRY ENTERPRISES, LLC
NOTE: YOUMUST INITIAL DIE TERMS & CONDITIONS O8 THE BACK.
Accepred By:
Printed Name. Printed Name: Devon M. Henry

 

Title: PresidentCEO
Date:

 

 

EXHIBIT

 

A VRC

 
7 TERMS AND CONDITIONS OF SUBCONTRACT
Upon uscopiance by Snbcontmetor, the Spee-cotiens. lerms and conehticms set fonh on tie (ace of Ukis Suocon'ract Purchase Order consiilutc a § tor and the cutire ‘bencoen the Sab sar und Team Henry Enterprises
int. a8 Contractor.

|, Statement of the Wark
4 Suheontractor agrees to finch and pay for all wiateriais. supplies. equipment. bor and seryrons necessary te performs ail complcie the Wark specified on the face of this Subcontesct Porctsise Order and any siiects aftacliod hereto,

 

 

 

2. Subcontractor scknovtedges thst it is familsr path all conditions relating to the Work and ihe sije and with all ntiers and conditions wach would affect the performance af this Subcontmet and Swbcontractor assumes all risks with
regard thereto.

3 Subcobirsctor agroes to complatc (he entire Subcontract and provide the pecossary workforce io de said proisci wiita te schedule established on fore of Subcontract. Should overtime. be neocssan ta compktic the Subconmuct,
Subcontractar is solely responsible for such expense. No evicnsrons of tine will be alowed unless Comractor hag stoon ed a comparable eviension by the Prime Contract,

40 of Work by shall be acknou ied: Net ali plans. fons ated bilics relating 1D project are suf ficien! for Completion within (ie time frame established by the Subcomzant

5. Subcontractor shall at ail fines do all things necessary to safeguard the pobhe and all persons ow ar abant the jobsite and shall protect the Work and nil materials, Supplies. equipment and property from duamps or loss and shall replice or
repair any domage ar loss caused bs sibconiractor. iis employees of sub-subcontractor
f.  Subcontractar shall at all tines keep the jobswe free from waste matcrigl aud rubbish and upoa completion of tht Work leave the jobsite ina clean and workanaalike Condition

H. Contract Prjce amt it

{ Contactor shall pav to Subcontractor for complete performance of this Subcontract and far Work je ihe aipoun specified on {he free of this Subcompact
2. Any change yo the work soust be approved in writing by the Project Manager responsible for this Wos. prior ic comimencentens and nn appending Purchase Ocder Issutd. No changes will bo paid nithoul 6 signod change ondor formar

corresponding Purchose Order so avorces will be oncepied amiss if references a Purchase Onder nusiber,

3 Payments will be made within seven 7) days of recep! of paymem from Owner. 8 paninl waiver of hex, must accurmpan; cach invoice lotaling th: amount invaiced to dute, No invoices aill be accopied without shes waivers of licen,

4 Subcontractar agrees 1o submit prior to commencement of Work. Certificate of Insurance. tax demificatipe furas arg shop drawings Copies ef inspyotion reports and approvals, warrantics for material, tquipment and workmanship

ttmus! be tecsived prior 10 relrass of final pxyment.
A Subcontractor siniit pay all sales, use and other taxes levied by any goverment aufhoniy oa any materials, suppixes or equipment for use in completion of tht Work and the same shail be deomed to be included in the voniract price nnd

Subcontractor shail hey be entided to any pavmen! [roms Contractor on account thereof

«© Warranties and Inspection

1. Subcontractor warrants dat all work and unaterials will be represented. wit conform with plans and specificavions, wall be free frow any and alf defects. will be MH and smtuble for the zalended purposes. ond sill comply with the
requirement of chit Subcontract .

2. Subcontractor expressly agrees ip guarantor the Work for a period of one year from ihe date of compiction of ff) Work, or as mstructed by the Primc Commucl. ard will be solely responsible for comecling tny ponion of the Work that

foils during that period.

rv. wy
1 Subcomractor shall. af als oan expense, obtain aad snaintain in force all Ircenses and ponmits ind cleft pay afl pormil and wspection fous necessnry to permit Subconiracior to peeform and conrpleie tle Work.

2. Swtenutracio: shall comply with all ines, ordinances and regulations of all public authorities tiving jurisd tion thereof, Contractor shall comphy-with all applicabk building codes, zamupg, aw. and fire ropnlatsont alt sppiicab is
Pp of the Fair Labar § Act. and ail applicable p: i f ony kos or ions Telling to payment of prevailing wage eates per the Davis Brcop Act in connection with the Work.
4. Sabecnimacior shal pay ail payroll. social scounry. unemployment. wathholding ved any other mixes in camneesioa with the completion of the Work. Subconimcior shall also pay any and all benefit contbunons required. Subconmector

3.
shui indenmify and hold harmicss Contractor ona Owner. ts Successors and assigns. fray tainas. flabifities. costs ond expense whatsoever on account of snes taxes, vontribulicns. reports and retures

  

Vv. Insurance

{.  Sebeonimttor shall obtam and maintain in effect linbility insurance for the benclit of Contractor, Subconmacior and Owner. |!'no other covemgs is required. Subconmacior stull maintain in effec: fiability Insurance with Insvesece Finis
of not fess Uimt the followang. Workers Compensation insurance SS100,000 per accident, 8999.00 policy Hanis. $400,010) cach employee or as sequired by law: Cortnczors Public Liabilitt msaurance with limits of £1002,000: Propeny dainape
insurance with limits of $1.090.000; Motor veineic finbifity insurance with iunis of $250,000 and $500,010 and $1,000,000 af bodily ayury The following endorsements mus! also be listed on {he insurmnce policy or cenificaie of insurance:

2,  Sobesutractor must deliver to Coniractor ie: policies of meurance of cerjifieatcs of insurance uit the foregoing is in effect and thst same mey not be cancelled except upon ten 130) dave written none io Contniaer Team Hear

Enterprises. LLC is to be listed os an sddional msured on the cecificste.
3 Notuithstanding the canyitig of surance, Sebconiactor agrees to indzmnity afd hold hanwless Contractor cnd fhe Owner. their suocessors and assigns. Trom all cisims. liabilities. cosis and expenses ws iiaspover fos injure or damage w
amy person or properly ansing owt of the performance of the Subcontract, or arising or occurring by reason of the Work or the ase thetsof or any defect or condition themmof.

4. Without fiminig ibe peseratily of the foregoing. Sebcontmctor hereby reienses Contncior and Owner from ail claims and liabilities on account of. and doos orebr agree ta mdomnify and hold hanaless Contesciot, Owner, ther
suctessors and assigns. from all claus. liabilities. costs and expenses whatsoever for injury or demage to any porson or properly arising ou! of the usc by Subconimetor or its employees of any equipment or Lacalitics whether Ihe sante be
arned of opemied by Contracor. Sobconimcior or others

Vi. Teorminmion
1. Withoul prejedice or waiver of any rights or remedies Contractor may have, Corttraccor may terminate this Seboontra.: forliwuh by potice in writing to Subcontrecior in fhe event the Subscostiracter (2) shall default in dhe performance of

 

 

any of the terms and cond: ‘of the Si . {b) be insofvent Or bankeupt: qc} be mterrypicd in the performance of the Work: (d} Coniractors agreement with ihe Onvner is terminated for any mason whalsocrer.
WH, 3 i treet
Subcontractor way not assiga or any portion of this Sub: without writes fof Cantractar.

‘This Subconiiact shall insure to the benef! of and be bindins opon the suceessoré and assigns of Comracior.

VIL. Arbitration
Any claints arising out of of relaind to this Agreentent. extept shase waived in [his Agecsment shall be subjoct to mediahon as a condition precedent t¢ binding dispute reseluron, The partics shatl endearorto sesive their claims br medianon

which. unless the parties mutually agree othenvise shall be adimanistered by ihe American Arbilranon Association in accordance with ns Cousiruciion Industry Mediation Precedures m effect of the date of the Agreement. The parties shall
share the mediators foc end any filing fees equally. The mediation shall be held aft the place where re Projets uw located. onirss another location is rautually agreed opon Agreeinenis reached in mediation shail be enforceable as seltlomem

jnreoenisin pax cram havrie bincdraoe theres
Be pena.

 
 

 

STATEMENT AND ACKNOWLEDGEMENT —_/OMB No‘ s000-0014
Public reporting burden for this collection of information is estimated to average 30 minutes per response, including the time for reviewing
instructions, searching existing data sources, gathering and mainta ining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for
Teducing this burden , to the FAR Secretariat, (VIR), Regulatory and Federal Assistance Division, GSA, Washington, DC 20405; and to
the Office of Management and Budget, Paperwork Reduction Project (9000-0014) Washington, DC 20503.
PART | - STATEMENT OF PRIME CONTRACTOR

 

 

 

 

 

 

 

 

 

 

 

 

1. PRIME CONTRACT NO 2. DATE SUBCONTRACT 3. SUBCONTRACT NUMBER
AWARDED
W9I2BU-15-D-0021-0003 duly 20, 2017 $009-2490003
4, PRIME CONTRACTOR 4. SUBCONTRACTOR.
a. NAME a. NAME
Team Henry Enterprises, LLC Hallmark Iron Works
b. STREET ADDRESS b. STREET ADDRESS
1003 48th Street 8399 Paris St.
c. CITY d. STATE je. ZIPCODE c. CITY d, STATE e. ZIP CODE
Newport News VA 23607 Newington VA |22122
6. The prime Contract does ; does not contain the clause entitled “Contract Work Hours and Safety Standards Act —

Overtime Compensation,”

7 The prime contractor states that under the contract shown in Item!, a subcontract was awarded on the date shown in Item 2
to the subcontractor identified in item 5 by the following firm:

a. NAME OF AWARDING FIRM
Team Henry Enterprises, LLC

b. DESCRIPTION OF WORK BY SUBCONTRACTOR
Work Includes, but is not limited 1o, providing all abor, materials, equipmom, tools, end services required to provide the complere Seope af Wark:

1) Subcontractor thall furnish and erect:

a Elevator sump pi grate

b, Elevator hoist beam

¢, Steel bar joixts

d. 14 <2 pa type “B™ galvaniond roof deck

2) Sebcontraector will furnish and defiver:

&. Anchor bolls, bearing plates, maxonry bearing hearh lintels, patvantred lintel angles

4) Exhibit A- Proposal dated: 6/20/17, 3) Exhibit B-Sabeantract (nvuleing Procedures Mammut.

General Scope of Works 1) Equipment, Taxes, Licenses, Insurances, Supervision, Material: and Labor: Provide all required equipment, uexes. eeneet, fous, Insurances, supervision, permits, rigging, materints
and labor to ecoomplish this scope af work in accordance with the contract documents.

 

 

 

§ PROJECT 9 LOCATION
Design and Install Elevator Gaithersburg, MD Gaithersburg, MD
10a. NAME OF PERSON SIGNING 11. BY (Signature) 12. DATE SIGNED

Devon M. Henry

10b. TITLE OF PERSON SIGNING
President

 

 

 

PART Il- ACKNOWLEDGMENT OF SUBCONTRACTOR
13. The subcontractor acknowledges that the following clauses of the contract shown in liem | are included in this subcontract:
Contract Work Hours and Safety

 

 

 

Standards Act - Overtime Davis-Bacon Act. - %
Compensation - (If included in prime contract see Block 6) Apprentices and Trainees
Payrolls and Basic Records Compliance with Copeland Act Requirements
Withholding of Funds Subcontracts (Labor Standards)
Disputes Concering Labor Standards Contract Termination - Debarment
Compliance with Davis-Bacon and Relaied Act Regulations Certification of Eligibility
14, NAME(S) OF ANY INTERMEDIATE SUBCONTRACTORS, IF ANY
A c
5 D

 

 

 

 

Hé. BY (Signature} 17. DATE SIGNED

  
  

   

 

 

 

 

HORIZED FOR LOCAL RODUCTION STANDARD FORM1413 (REV. 7/2005)
Prescribed by GSA/FAR (48 CFR) 53.222(2)

 

PREVIOUS EDITION IS NOT USABLE
